Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 10/7/2020. Applicant states that the rejection is moot because “Qin is assigned to the Georgia Tech Research Corporation as indicated on the face of the patent and as recorded at the USPTO (reel/frame: 037572/0373). The present invention currently under examination is subject to an obligation of assignment to the Georgia Tech Research Corporation not later than the effective filing date of the present invention.” Thus, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 4, 7-9 and 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al., US 2014/0024524.
Regarding claim 1, Roh et al., teaches a core-shell nanostructure (abstract) comprising a palladium nano-substrate (0003; 0010; 0017) coated with overlayers (0062; 0065; 0069) of 
Although Roh et al., does not recite palladium nano-substrate coated with one continuous uniform and smooth atomic overlayers, it appears that the palladium core is coated with a continuous uniform and smooth overlayer as seen in Fig. 1 and 2 and paragraphs (0062: “evenly coated” ; 0065; 0069) of Roh et al. 
Regarding claim 3, Roh et al., teaches the palladium nano-substrate shape has edges and/or corners of the palladium nano-substrate shape are truncated (Fig. 1). 
Regarding claim 4, Roh et al does not teach the palladium nano-substrate has {100}, {111} facets on the nano-substrate surface (col. 3, lines 31-40).
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 7, Roh et al., teaches zero-valent platinum overlayer formed on palladium substrate have a corrugated surface (Fig. 2).

Regarding claim 9, Roh et al., teaches core-shell nanostructure has a shape of cubic (Fig. 1), octahedral (Fig. 1); and truncated (Fig. 1).
Regarding claim 21, Roh et al., teaches overlayers form a shell having a thickness of about 0.94 nm (0059).
Regarding claim 22, Roh et al., teaches nanostructure comprises one overlayers (abstract; 0012-0014).


Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xia et al., US 2012/0034550; Doolittle et al., US 2012/0280224; Qin et al., US 9878306; Karpov et al., US 10,201,804.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727